Citation Nr: 0710290	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lower back disorder with recurrent disc rupture, L4-L5 and, 
if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Subsequently the case was transferred to 
the RO in Waco, Texas.  The veteran testified before the 
undersigned at a Board hearing held at the RO in November 
2006.

Where there is a prior final denial, the Board must address 
the question of whether new and material evidence has been 
received to reopen a claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence has been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim as on the title page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a lower back disorder with recurrent 
disc rupture, L4-L5, but that additional development is 
necessary regarding the underlying service connection claim.  

Further, the Board determines that the veteran's remaining 
service connection claim for peripheral neuropathy of the 
lower extremities, to include as secondary to back disorder, 
is inextricably intertwined with the first issue.  Therefore, 
both issues are referred back to the RO for appropriate 
action.  

Accordingly, to the extent this appeal is REMANDED, it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran, if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed December 1992 rating decision, the RO 
denied service connection for a back condition noting the 
treatments for complaints of back pain in service were for 
temporary conditions which resolved on treatment and were not 
found on discharge examination.  The RO also noted a lack of 
evidence showing a continuity of symptoms from discharge 
onwards.  The veteran was notified and did not appeal.  This 
was the last final decision on any basis as to the veteran's 
claim for service connection for a back condition.

2.  Evidence received since the December 1992 decision 
includes October and November VA medical records which state 
symptoms of the veteran's back disorders were first noted 
when the veteran was in service and the veteran's testimony 
at his Board hearing that the physician who operated on his 
back had told him that his post-service back troubles were 
probably a continuation of his back troubles in service; 
these statements are not cumulative and redundant of evidence 
previously of record and they raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1992 RO rating decision which denied service 
connection for a back condition was final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for a lower back disorder with 
recurrent disc rupture, L4-L5, may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have since been published.  The VCAA and implementing 
regulations apply to the case at hand.  The VCAA describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  However, there is no need to 
discuss the impact of the VCAA on the matter resolved in the 
veteran's favor in the decision below.  


II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a December 1992 determination, denied the 
veteran's claim for service connection for a back condition.  
The RO found at that time that treatments for complaints of 
back pain in service were for temporary conditions which 
resolved on treatment and were not found on discharge 
examination.  The RO also noted a lack of evidence showing a 
continuity of symptoms from discharge onwards.  The veteran, 
after notice, did not appeal the RO's decision, and it became 
final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's December 1992 rating decision, the 
file contained the veteran's service medical records, the 
veteran's claim, a copy of correspondence from S.A.A., M.D., 
dated September 1992, a September 1992 VA examination, and 
private medical records from C.A.B., M.D., for the period 
between January 1991 to June 1992.  

Records received since the December 1992 rating decision 
include the following: VA medical records dated between July 
1987 and November 2006; and a transcript of the veteran's 
November 2006 Travel Board hearing.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since October and November 2006 VA treatment records state 
symptoms of the veteran's back disorders were first noted 
when the veteran was in service and the veteran testified at 
his Board hearing that a Dr. C.B., the physician who operated 
on his back, had told him his post-service back troubles were 
probably a continuation of his back troubles in service, it 
is clearly evidence that bears directly on the bases for the 
previous denial of the claim.  This evidence is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  Hence, the new evidence is also 
material evidence.

As new and material evidence has been received, the claim of 
entitlement to service connection for a lower back disorder 
with recurrent disc rupture, L4-L5, may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence to reopen the claim for service 
connection for a lower back disorder with recurrent disc 
rupture, L4-L5, has been received, the appeal is granted to 
that extent.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim, including scheduling a new VA 
examination and attempting to obtain the veteran's disability 
medical file from the Social Security Administration (SSA).  
Additionally, medical records from the 1995 surgery should be 
obtained as they do not appear to be on file.  This should 
include any records of Dr. B.

The Board notes that the veteran last underwent a VA 
examination in September 1992 and that the two examiners 
expressed no opinion on the etiology of the veteran's back, 
leg, and hip disorders and whether there was a connection 
between the veteran's back surgeries and his military 
service.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits., 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998).  In 
Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that 
VA has the duty to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro, supra.

There is evidence on file that the veteran was encouraged to 
apply for Social Security disability insurance, according to 
a March 2004 VA medical record.  A June 2004 VA medical 
record states the veteran told someone in the county clerk's 
office that he was now receiving disability.  However, a copy 
of the administrative decision approving the disability 
payments is not in the claims file nor are the medical 
records SSA used to reach its decision.  The exact nature of 
any disability claimed, whether such disability is related to 
the claims on appeal here, or when the veteran began 
receiving disability benefits from SSA, is unclear.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability benefits.  

2.  The RO/AMC should, with the 
appellant's assistance as indicated obtain 
copies of all records of private treatment 
from the second back surgery in 1995.  Dr. 
B. should also be contacted for any 
records he may have.  If it is determined 
that the private doctor and facility have 
no records, it should be determined 
whether the records may have been 
forwarded to a VA medical center for 
treatment of the veteran in either 
Oklahoma or Texas.  Again, appellant's 
assistance in identifying VA facilities 
where he had treatment should be solicited 
as needed.

3. Thereafter, and whether records are 
obtained or not, the RO/AMC should arrange 
for a VA examination by a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's claimed back 
disorder with recurrent disc rupture, L4-
L5, is due to service and whether his 
peripheral neuropathy of the lower 
extremities are due to service or are due 
to the veteran's lower back disorder or to 
some other cause.  A report then should be 
prepared on the complete history of the 
claimed disorders and associated with the 
veteran's claims folder.

4.  Thereafter, the RO should readjudicate 
on a de novo basis the veteran's claim for 
service connection for a lower back 
disorder with recurrent disc rupture, L4-
L5, and his claim for service connection 
for peripheral neuropathy of the lower 
extremities, to include as secondary to 
back disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
August 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


